Title: To Benjamin Franklin from Henry Laurens, 6 May 1784
From: Laurens, Henry
To: Franklin, Benjamin



Dear Sir.
London 6th. May 1784.

I have been about a fortnight indebted for your obliging Letter of the 17th Ult: delaying from day to day a reply, hoping from expected supplies of Money from my own funds I should have avoided calling upon Mr Grand, but the prospect is vanished. My Attornies had sent me a Bill for £500. which is protested, they had Shiped about three times that value of Rice & Indigo, the Ship struck on the Bar sprung a leak & put back & probably will be condemn’d, the Ministers of this Country will give no answer to my demand for the £2860. Nor will the Judge of the Admiralty condemn or acquit a quantity of Indigo value upwards of £2000—which has been lock’d up in his Court from the Month of July 1780. Besides these I had lent about £1100. to friends who seemed to be more in distress than my self & who cannot at present repay, these disappointments leave me poor & I hold my resolution against borrowing, it is therefore a fortunate circumstance to know that I may be supplied by Mr. Grand on account of the United States. I have requested him to remit me immediately the value of One thousand or twelve hundred Guineas & I intreat you Sir, if it shall be necessary to second the

motion, my affairs will not admit of delay. I hope to embark on or about the 25 th. Inst:— The Author of “Considerations” &ca is our friend Mr. Champion, he has thanked me for my remarks & is publishing a second Edition with amendments.— Mr. Edwards (Bryan Edwards Esquire) is likewise about a second Edition of his Tract with a copious Postscript, he has assured me, my remarks & several additional hints in conversation are useful to him, if I have not skill for shaping at the Anvil, I am content with the humbler part of blowing the Bellows. But alas! There remains such a degree of sourness towards us & so great a jealousy of our acquiring the Carrying Trade, as will render all these attempts fruitless. If the intelligence which we have lately received is founded, it will more effectually alarm this Administration, than the sentiments & warnings of fifty Pamphleteers. ’Tis reported the Loyalists in Nova Scotia had quarrel’d with their Governor, complained of a monopoly of the best Lands by the King’s Officers, were weary of Military Government, demanded a Representation, many of them had at all hazards returned to the United States &ca.
I thank you Sir, for the friendly terms in which you have invited my stay to see the important business of a Treaty of Commerce finished, but first I perceive not the least disposition on this side to adopt one wise step, except per force of necessity. Secondly I entertain no opinions of my own abilities, the

necessary work is pretty clearly marked out & I shall leave superior judgement for the Execution; that you were more agreeably Coupled, or single, since Mr. Jay is going, is the friendly wish of my heart.
When I had so far advanc’d My Son arrived & honor’d me with your Letter of 24th. April. We every day repeat the thread bare adage, “I am surpriz’d at nothing.” & yet are every day expressing our surprize at some event. I confess it is surprizing to me, our friend D.H. should affect to “seem to have some expectation of receiving Instructions to Negotiate a Commercial Treaty” than which I firmly believe, nothing is more remote from the view of his Court; or is he the least inform’d of every Man of Intelligence in this Country? True indeed, it has been industriously circulated & is credited by the bulk of people, that a Treaty of Commerce is the present employment of our friend & we are charg’d with throwing stumbling blocks in the way, averse to reasonable propositions. “He thinks he could hardly be sent merely to exchange the Ratifications.” I can only sigh & lament the frailty of human Nature. How was he sent? It would have been very easy to have saved him the expence & trouble of the journey. But it did not appear expedient, why should we deprive a friend of a little consolatory Eclat? Certainly not for saving Money in the Treasury of an uncordial people. But let this pass.
You know my sentiments Sir, respecting the Politics of this Country; to morrow some Buggaboo may cause a total change in their present Plans. I speak therefore from appearances & from no light Authority, there is no ground for expecting overtures from Mr. Hartley. Take this for granted, nothing further will be attempted before the meeting of Parliament. Quarreling will probably be their first employment & take up no small space of time; firm resolutions on our side to retaliate restrictions on this, may bring on deliberations for a Commercial Treaty. But until such Resolutions shall be formed the unfriendly party will flatter themselves with an assurance of success & of our submission to their regulations. These reflections carry my view of Treaty to a great distance. I shall nevertheless, at your desire, hazard committing my self by communicating such outlines as

shall occur to my mind before I leave England. My Son informs me you wish for a Copy of the Remarks, you will receive them by Colonel Harmer, possibly with anecdotes which I think will even “surprize” a Man of your experience, in the mean time be assured the Monarch of this Kingdom, “entertains no ill Will to Doctor Franklin, would be glad to receive at his Court a Character which, tho’ formerly misrepresented to him, he now admires & speaks of with respect.” This is a truism, as the modern word coiners have it, it came to me from one who deliver’d it, in private conversation, at no second hand, whose veracity & candor I am sure you would depend on.
As soon as I shall have properly lodg’d my Widowed Sister, I shall embark in the first good Vessel, for any Port in the United States not southward of Chesepeake, hoping as I said above to get away about the 25th Inst ready in the mean time to receive your Commands. Being always With sincere Esteem & Regard Dear Sir Your affectionate & Obedient humble servant

Henry Laurens
His Excellency Benjamin Franklin Esquire Passy.

